GOLDTHWAITE, J.
1. The declaration asserts the slaves were taken by the defendants from the plaintiff’s possession, and several of the special pleas, neither deny or confess, and avoid the cause of action. It may well be questioned if the pleas referred to are not defective for this reason. [Chitty’s PI. 499, 513.] But without stopping so to decide, we shall consider them on the principle asserted by, and common to them all. The pleader deduces the right of some of the defendants, to take the slaves by order of Murphy, and in him to hold and detain them, as the administrator of Jacobs, and in consequence of the supposed invalidity of the deed conveying them to the plaintiff, on the ground that this deed was executed with the intent to delay, hinder, and defraud creditors. We shall premise what we have to say on this subject, by stating that we do not consider the pleas, or the evidence, as presenting the point that the deed nor the slaves were ever delivered to the grantee, or cestui que trust.
Considering the deed as operative by its delivery, it is the settled law of this court, that the administration of the grant- or no more than himself, can insist on the question of fraud with the grantee. We held, in Martin v. Martin, 6 Ala. Rep. 367, that an administrator could not assert a title against the admissions of his intestate, with respect to slaves, although the slaves themselves might possibly have been subjected by creditors of the intestate, to their demands. The same principle governs the case of Rochelle v. Harrison, 8 Porter, 352, and is admitted in Dearman v. Radcliffe, 5 Ala. Rep. 192; Densler v. Edwards, Ib. 81, and Dearman v. Dearman, 4 Ib. 521. In view of these decisions, it is evident the pleas present no available bar, and that the party, as administrator, is estopped from denying the title his intestate has created.
■ As this conclusion is decisive of the principal defence relied on, we deem it unimportant to examine the questions growing out of the evidence, and proceed at once to examine into the right of the party on the record, to release error to the prejudice of the claim of the cestui que trust.
2. Of the general right of the plaintiff on the record to conduct the suit according to his pleasure, it is unnecessary to speak, nor is it so of those cases where the nominal party has not been indemnified, or is refused indemnity, by those hav*811ing the actual interest. This case is not of either of these descriptions. The record shows that the trustee, after the suit was commenced in his name, required indemnity by an order of court. After this was given, he had not the slightest right to interfere with the conduct of the suit. The cases cited by the counsel for the plaintiff .in error, (and to these many more might be added,) show that courts of law, at the present day, recognize, and if necessary, protect the equitable interests of persons who are not liable on the record. We are entirely clear that the motion to affirm, grounded on the release of errors, must be refused.
On the merits of the record, the judgment is reversed, and the cause remanded.